Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/16/22. Claims 1-17 remain pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A method of processing a substrate, the method comprising:
(a) placing the substrate on an electrostatic chuck set to have a predetermined temperature;
(b) attracting the substrate onto the electrostatic chuck by applying a first direct current (DC) voltage to the electrostatic chuck;
(c) holding the attraction of the substrate by the electrostatic chuck while applying the first DC voltage to the electrostatic chuck, until a temperature difference between the electrostatic chuck and the substrate becomes 30 degrees C or less; and
(d) attracting the substrate onto the electrostatic chuck by applying a second DC voltage, which is higher than the first DC voltage, to the electrostatic chuck,
wherein the steps (a) to (d) are performed sequentially, as recited in amended claim 1. Claims 2-15 depend from claim 1 and are also allowable.
A substrate processing apparatus for processing a substrate, the apparatus comprising:
an electrostatic chuck configured to place the substrate on the electrostatic chuck; and
a controller configured to control the electrostatic chuck,
wherein the controller controls the electrostatic chuck to execute:
(a) a placement step of placing the substrate on the electrostatic chuck set to have a predetermined temperature; 
(b) a first attraction step of attracting the substrate onto the electrostatic chuck by applying a first direct current (DC) voltage to the electrostatic chuck; 
(c) a holding step of holding the attraction of the substrate by the electrostatic chuck while applying the first DC voltage to the electrostatic chuck, until a temperature difference between the electrostatic chuck and the substrate becomes 30 degrees C or less; and (d) a second attraction step of attracting the substrate onto the electrostatic chuck by applying a second DC voltage, which is higher than the first DC voltage, to the electrostatic chuck, wherein the steps (a) to (d) are performed sequentially, as recited in amended claim 16. Claim 17 depends from claim 16 and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Minemura (US 20190393068 A1) discloses An electrostatic chuck comprising: a base having a support surface configured to retain a retaining target by electrostatic retention; and a thermocouple configured to detect a temperature of the base, wherein the thermocouple includes a first metal part and a second metal part that are provided inside the base, wherein one end of the first metal part and one end of the second metal part are connected to each other to form a measuring junction, a first wire part having one end connected to the other end of the first metal part inside the base, and another end extending outside the base, and a second wire part having one end connected to the other end of the second metal part inside the base, and another end extending outside the base, wherein the first metal part and the first wire part are formed from a first material, and wherein the second metal part and the second wire part are formed from a second material different from the first material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813